By the Court —
Flandrau, J.
— The District Courts of this State are courts of general jurisdiction, and may entertain all *157cases, jurisdiction over which, is not conferred upon some other courts by the constitution or some statute of the State. The case of Castner & Hinkley vs. Chandler & Green, 2 M. R., 86, was decided under the Territorial government, and is not authority since the State organization. See Agin vs. Heyward, ante, p. 110.
The Defendant by its charter was authorized to “survey, locate, construct, maintain, use and operate, and at their pleasure to alter the line thereof without changing the eastern terminus, a railroad with one or more tracks or lines of rail, from the village of Hokah in the county of Houston and Territory of Minnesota, westwardly by the most feasible and practicable route, to some point between the southern line of this Territory and the point where the township line between township one hundred and ten, and township one hundred and eleven crosses the Minnesota River, thence westwardly by the most direct and practicable route to the great bend of the Missouri River, with the privilege of a branch starting from Hokah and running up the west bank of the Mississippi River by the way of Target Lake to La Crescent in Houston county in the Territory of Minnesota, and also with the privilege of a branch railroad from Hokah, and running by the most direct and feasible route to some point in the village of Brownsville in the county of Houston and Territory oí Minnesota, also with the privilege of a branch Railroad with one or more tracks or lines of rail from some point on the main road east of range twelve west of the fifth principal meridian westwardly through the counties of Mower, Ereeborn and Earibault to the west line of the Territory.” Sess. Laws of 1855, Ch. 24, sec. 2, as amended by laws of 1857; 1st Sess. Ch. 37, sec. 1; 2d Sess. Chap. 65, § 2.
It will be seen that the main line could be altered at the pleasure of the company except the eastern terminus, and was to be built upon the most “ feasible and practicable route” between the two first points designated, and by the most “ direct and practicable route,” thence to the western terminus. That the branch from Hokah to some point in the village of Brownsville was to be upon the most “direct and feasible route.” That the branch from some point on the *158main road east of range twelve, to the west line of the territory, was only restricted to passing through certain designated counties, which would leave a wide discretion as to the route with the company. The branch from Hokah to La Crescent, however, is directed by the charter to “run up the west bank of the Mississippi River by the way of Target Lake,” no discretion being directly conferred upon the company in reference to the route of this branch.
Target Lake lies in a bottom or low area of land between the bluffs and the bank of the river; this whole bottom is subject to overflow at certain seasons of the year, when the lake is lost in the common waters of the river. The eastern extremity of the lake is less than a quarter of a mile from the west bank of the river at low water, and its western extremity less than one mile from such bank. Now there is nothing in the charter that indicates which side of this lake the branch road is to run, whether east or west, except the fact that the west bank of the river is mentioned before the lake in the order of points on the line of the road. The words are “up the west bank of the Mississippi River by the way of Target Lake.” If this circumstance should be held to mean that the road should touch the west bank of the River before it reached the Lake it would carry it on the east side of the latter. We do not think such a construction can be insisted upon. These points or monuments are mentioned to control the general direction of the road, and cannot be riiaterially departed from, and must be substantially followed, but who can say exactly how near to Target Lake or the west bank of the river the legislature designed the road should run. The very nature of the objects designated, the one a lake, and the other the ever changing bank of a running river, necessarily permit the exercise of some discretion in the location of the route. It cannot be contended that the bank of the lake was to be touched, any more than that the road should pass through its center; nor can any precise distance be stated from the bank of the river as the course of the road. There must, in all cases of the construction of railroads be a survey made of the route, unless the Legislature should be guilty of the absurdity of indicating an im*159mutable coui’se, to be followed without regard to the topography of the country or the interests of the road and the public. The object of the survey is to carry out the main idea of the Legislature, consulting, at the same time, the interests of the corporation and the public. If there is a mountain in the direct road, they may go round it, if tunnelling it would be impracticable, by reason of expense, time, or any of the many circumstances that would influence an engineer in making up his judgment. If a river intervenes, the best point for a bridge may be sought, always of course observing substantially the true course. "We think all railroad charters that do not directly express the contrary, must be taken to allow the exercise of such a discretion in the location of the route, as is incident to an ordinary practical survey of the same, made with reference to the nature of the country to be passed over, and the obstacles to be encountered or avoided.
The company, m this case, started from Hokah, and passed along the foot of the Mississippi bluffs, running within about three-quarters of a mile of the western extremity of Target Lake, and in the general line of the west bank of the river about one and a-half miles from such bank as it is at low water, and on the bank as it is at high water, to La Crescent. All the land between the road, as located, and the channel of the river, is shown to be subject to annual, and sometimes more frequent inundations; to be of a soft, oozy nature, which would require the road to be bridged the entire length, and that the road is located as near the river as it could be, and avoid these difficulties. It is our opinion that the corporation did not substantially violate their charter in this respect. That the evidence shows that the road is on the only practicable bank of the river for railroad purposes, and by the way of Target Lake, within the meaning of the charter.
The judgment of the District Court is reversed, and the complaint of the Plaintiff dismissed.